Citation Nr: 0604296	
Decision Date: 02/15/06    Archive Date: 02/28/06

DOCKET NO.  03-14 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim for entitlement to service connection for 
dysthymia, depressive reaction, and/or major depression.  
 
2.  Entitlement to service connection for dysthymia, 
depressive reaction, and/or major depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Harley, Associate Counsel

INTRODUCTION

This Vietnam Era veteran had active service from June 1966 
through January 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.  The case is now 
before the Board for appellate review.

The issue of entitlement to service connection for dysthymia, 
depressive reaction, and/or major depression is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.

In February 2000, the veteran submitted his Notice of 
Disagreement in Spanish.  As translated, it appears to raise 
an issue of service connection with regard to a disability 
involving the veteran's fingers.  This claim was not decided 
at any time and is REFERRED to the RO for appropriate action.


FINDINGS OF FACT

1.  The veteran did not file a substantive appeal with regard 
to the December 1999 rating decision, which denied his claim 
due to the lack of a nexus between his current disability and 
active service.

2.  In July 2002, the RO determined that new and material 
evidence had not been received to reopen the claim.

3.  Since December 1999, VA received a VA nexus opinion, and 
a private nexus opinion that raises a reasonable possibility 
of substantiating the claim of entitlement to service 
connection for dysthymia, depressive reaction, and/or major 
depression.


CONCLUSIONS OF LAW

1.  The December 1999 rating decision denying the veteran's 
claim for entitlement to service connection for dysthymia, 
depressive reaction, and/or major depression is final.  
38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002); 38 C.F.R. 
§§ 3.104(a), 20.302(a), 20.1103 (2005). 
 
2.  New and material evidence has been submitted to reopen a 
claim of entitlement to service connection for dysthymia, 
depressive reaction, and/or major depression;  the claim is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks service connection for dysthymia, 
depressive reaction, and/or major depression.  He has 
submitted medical evidence that he claims is new and material 
to his claim.

Laws and Regulations

A claim that has been denied, and not appealed, will not be 
reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c); 38 
C.F.R. §§ 3.104(a), 20.302(a), 20.1103.  The exception to 
this rule provides that if new and material evidence is 
presented or secured with respect to a claim that has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means evidence 
that, by itself or when considered with previous evidence of 
record relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

With respect to the issue of materiality, the newly presented 
evidence need not be probative of all the elements required 
to award the claim.  Evans v. Brown,  
9 Vet. App. 273 (1996).  However, the specified bases for the 
final disallowance must be considered in determining whether 
the newly submitted evidence is probative.  Id.  Such 
evidence must tend to prove the merits of the claim as to 
each essential element that was a specified basis for that 
last final disallowance.  Id.

The evidence to be reviewed for sufficiency to reopen a claim 
is the evidence submitted since the most recent final denial 
of the claim on any basis.  Evans v. Brown, 9 Vet. App. 
273(1996).  Thus, evidence submitted since March 1999 is of 
concern for the purpose of reopening this claim.  For the 
purpose of determining whether evidence is new and material, 
its credibility is presumed.  Justus v. Principi, 3 Vet. App. 
510 (1992).

Factual Background and Analysis

The VA examination reports, veteran's statements, and private 
medical records submitted since December 1999 have been 
reviewed.  This evidence is new and material to the claim for 
entitlement to service connection for dysthymia, depressive 
reaction, and/or major depression in that it bears directly 
and substantially upon the specific matter under 
consideration, and it, when considered with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the claim.

In December 1999, the RO denied the veteran's claim because 
the veteran failed to submit medical evidence showing a nexus 
or link between his current disability and service.  Since 
December 1999, the veteran has been afforded a VA nexus 
examination and has submitted a private nexus opinion.  In 
April 2002, Dr. Villanueva opined that the veteran's 
"emotional condition evolved from the stress of active 
duty."  On the other hand, in March 2003, a VA examiner 
opined that the veteran's current nervous disorder is not 
likely related or secondary to in-service treatment.  

Because these records, which were added to the claim file 
after the December 1999 rating decision, specifically address 
the nexus between the veteran's current condition and his 
service, they address the element that was the basis of the 
denial.  This makes them both new and material to the claim.  
Thus, new and material evidence has been submitted to reopen 
the veteran's claim.  The appeal to this extent is granted.  
38 U.S.C.A. § 5108; 38 C.F.R. §§ 3.156. 

The issue of entitlement to service connection for dysthymia, 
depressive reaction, and/or major depression will be 
addressed further in the REMAND portion of this decision, 
below.

Duties to Notify and Assist

A discussion addressing whether VA's duties to notify and to 
assist have been complied with is not warranted.  To the 
extent necessary, VA has fulfilled its duties to notify and 
to assist the veteran in the development of his claim.   See 
38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002)).   In light of the determination reached in this case, 
no prejudice will result to the veteran by the Board's 
consideration of this appeal at this time.   Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993).


ORDER

New and material evidence has been submitted to reopen a 
claim of entitlement to service connection for dysthymia, 
depressive reaction, and/or major depression.  To this extent 
only, the appeal is reopened.




REMAND

The veteran seeks service connection for dysthymia, 
depressive reaction, and/or major depression.  The claim has 
been reopened.  The veteran's and his representative's 
statements, his service medical records, VA and private 
medical records, and VA examination reports were reviewed.  A 
remand is required for necessary development of the veteran's 
claim.

The law requires that upon receipt of a substantially 
complete application for benefits, VA must make reasonable 
efforts to help a claimant obtain evidence necessary to 
substantiate the claim.  See 38 C.F.R. § 3.159(c) (2005).  

Federally Controlled Records

A remand is required in order to allow VA to fulfill its 
obligation to obtain federally controlled records regarding 
this veteran.  VA will make as many requests as are necessary 
to obtain relevant records from a Federal department or 
agency, including military records, service medical records, 
VA medical records, and records from other Federal agencies, 
such as the Social Security Administration.  38 C.F.R. 
§ 3.159(c)(2) (2005).

In March 2004, the Social Security Administration (SSA) 
awarded the veteran disability benefits.  Aside from a copy 
of the decision, the SSA records are not a part of the claims 
folder, and they do not appear to have ever been requested.  
Of particular importance here is that the SSA decision 
discusses Dr. Carmen L. Martinez-Cotto's records in detail.  
There are no records by Dr. Martinez-Cotto in this claims 
folder.  A review of the SSA file could likely make the VA 
claims folder more complete and allow for a fair and complete 
decision for the veteran.  Thus, additional development is 
required to collect federally controlled documents regarding 
this veteran, including SSA records.


Private Treatment Records

A remand is required in order to allow VA the opportunity to 
assist the veteran to collect private treatment records to 
support his claim.  VA will make reasonable efforts to obtain 
relevant records not in the custody of a Federal department 
or agency, including records from private medical care 
providers.  Such reasonable efforts will generally consist of 
an initial request for the records, and if the records are 
not received, at least one follow-up request.  38 C.F.R. 
§ 3.159(c)(1) (2005).  

Dr. Villanueva's treatment records are of record.  In his 
April 2002 psychiatric report, and also in his handwritten 
treatment notes, Dr. Villanueva refers to the veteran's 
treatment at the "ECDRN" clinic in Fajardo.  These records 
are also not part of the claims folder.  Thus, additional 
development is necessary.

In view of the foregoing, this case is REMANDED to the RO for 
the following  action:

1.	Obtain the Social Security Administration 
(SSA) records pertinent to the veteran's 
claim for Social Security disability 
benefits including the medical records 
relied upon concerning that claim.  
Associate the records obtained with his 
claims folder.  A decision was made on 
the veteran's SSA disability claim in 
March 2004. 

2.	Ask the veteran to identify all VA and 
non-VA health care providers that have 
treated him for any of his claimed 
disabilities.  Except for duplicative 
evidence, obtain the records from each 
health care provider the veteran 
identifies, as well as those presently 
identified in the case file, and 
associate the records obtained with his 
claims folder. 

3.	If, once all of the above development 
takes place, the potential for a nexus 
exists, but remains unclear, obtain an 
updated VA examination regarding the 
veteran's claim.  In particular,
*	The examiner should review the 
claims file and indicate in the 
examination report that the claims 
file has been reviewed.
*	The examiner should report on the 
current status of the veteran's 
nervous condition, including 
dysthymia, depressive reaction, 
and/or major depression.  In 
particular, the examiner should 
offer an opinion as to whether it 
is more likely than not (i.e. 
probably greater than 50 percent), 
at least as likely as not (i.e. 
probably 50 percent), or less 
likely than not (i.e. probably 
less than 50 percent) that the 
disability is related to the 
veteran's military service.  
*	The clinical basis for the 
examiner's opinion(s) should be 
set forth in detail.

4.	Readjudicate the veteran's service 
connection claim.  If the claim remains 
denied, the veteran and his 
representative should be provided a 
Supplemental Statement of the Case.  An 
appropriate period of time should be 
allowed for response.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration, if 
appropriate.

The purpose of this REMAND is to ensure due process of law.  
No inference should be drawn regarding the final disposition 
of the claim as a result of this action.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


